Title: To John Adams from William Gray, 10 December 1814
From: Gray, William
To: Adams, John


				
					Sir
					Boston Decr 10. 1814.
				
				My Son Francis C. Gray, proposes to travel South, and may be at Monticello he will be glad to be hond. with a letter from you to Mr. Jefferson, will you, Sir, be kind eno. to send me such a one as you think proper, it will very much Oblige him & myself, Please to make my respects to Mrs. AdamsI have the honor / to be with great / Respect / Yr. Most Ob St.
				
					Wm: Gray
				
				
			